Citation Nr: 0528216	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran is competent for VA benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1997 to May 1999.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which found the 
veteran incompetent to handle the funds disbursed to him by 
VA.

The veteran and his spouse testified at a January 2005 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.


FINDING OF FACT

The medical opinions and hearing testimony contain competent, 
probative evidence of approximately equal weight as to the 
issue of the veteran's competence to handle the VA funds 
disbursed to him.  More recent evidence suggests his overall 
symptoms have improved with the use of new medication.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
he is competent for VA benefits purposes.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §3.102, § 3.353 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In addition, the 
regulation applicable to determinations of incompetency and 
competency, 38 C.F.R. § 3.353 (2005), contains additional 
procedural due process requirements when an incompetency 
determination is proposed.  38 C.F.R. § 3.353(e) (2005).  
However, as the Board will herein find in the veteran's favor 
that he is competent, it is not necessary to discuss whether 
he received the appropriate notification and assistance under 
the above laws and regulations.

Under 38 C.F.R. § 3.353(a) (2005), a mentally incompetent 
person is one who, because of injury or disease, lacks the 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation.  
While 38 C.F.R. § 3.102 (2005) provides generally that where 
a reasonable doubt arises as to any point, it is to be 
resolved in favor of the veteran, 38 C.F.R. § 3.353(d) (2005) 
restates this rule with regard to determinations of 
incompetency and competency, specifying a presumption in 
favor of competency.  These rules for resolving cases where 
there is an approximate balance of positive and negative 
evidence, see 38 C.F.R. § 3.102 (defining reasonable doubt) 
are particularly important in the present case because of the 
multiple, conflicting medical opinions and evidence as to the 
veteran's competency.

A January 2000 VA examination found the veteran to be 
agitated with poor communication and concentration, 
inappropriate behavior, with rambling speech and impaired 
memory and poor impulse control.  The examiner therefore 
found him to be incapable of handling his own funds.  In 
August 2000, however, a VA physician found that the veteran 
was capable of being his own payee for benefits, based on 
examination findings of intact judgment and insight and full 
orientation, with a lack of evidence of flight of ideas.  The 
veteran's September to October 2000 VA hospital admission 
notes found him grandiose and refusing medication at the time 
of admission, but, as his stay progressed, the veteran became 
calmer, more organized, and in better control as his 
admission progressed and medication was administered.  At the 
time of discharge, he was found capable of managing his own 
funds.  

A January 2001 VA psychiatric examination found the veteran 
to be incompetent, with the examiner subsequently specifying 
that this incompetency included incompetence to handle his 
own funds.  This finding was based on the veteran's manic 
behavior, his disagreement with his fiduciary, and plans for 
spending his money, and the examiner also noted that the 
veteran still needed adjustment in his medication.  A January 
2002 VA report of contact found the need for a fiduciary to 
be substantiated.  A February 2003 VA examination found the 
veteran to be noncompliant with his medication regime and, 
consequently, to have impaired judgment, unstable mood, and 
ideation for irresponsibility regarding money.  The examiner 
therefore found him incompetent to manage his funds in his 
own best interests.  A June 2003 VA field examination found 
that the veteran remained incompetent based on similar 
factors; the veteran had been admitted to a VA hospital for 
manic behavior shortly before this examination.  

However, an October 2003 VA outpatient treatment (VAOPT) note 
indicated that the veteran was doing better and that, as a 
result of his new medication, he was not groggy or manic 
anymore.  At the January 2005 videoconference hearing, the 
veteran and his wife acknowledged his previous problems, 
including with spending money, but stated that he was in 
control of his life, including financially, after taking his 
new medication on a regular basis.  The veteran also 
submitted at this time (and waived RO consideration of) his 
own written statement and a December 2004 VAOPT note 
indicating he was taking his medication regularly, able to do 
chores at home, and appropriately dressed and oriented.

The above evidence contains competent medical evidence, i.e., 
opinions explaining their findings consistent with the 
clinical evidence, finding the veteran to be both competent 
and incompetent at various times over the past several years.  
Cf. Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  Most of the opinions finding the veteran to be 
incompetent also found him noncompliant with his medication 
regime, and those finding him competent noted that he was 
taking his medication.  Significantly, recent VAOPT notes 
found the veteran's psychiatric condition better as a result 
of his new medication, and the testimony of the veteran and 
his wife at the even more recent hearing indicated that he 
was now taking his medication regularly and was doing better 
psychologically and financially.  Thus, there is both 
positive and negative evidence as to the veteran's 
competency, and it is at least evenly balanced.  It is noted 
that the most recent evidence, including the testimony at the 
personal hearing, suggests improvement in symptoms and 
restoration of competency.  Thus, with resolution of 
reasonable doubt in the appellant's favor, restoration of 
competency is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.353(d) (2003); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

Restoration of competency for VA benefits purposes is 
granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


